Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, regarding, “wherein the first fluid pumping chamber is fluidly connectable to a socket of the prosthetic device through a first valve and fluidly connected to the second fluid pumping chamber through a second valve”, it is unclear if a first valve and second valve are positively claimed. For this action the first and second valve are interpreted as being positively claimed. The functionality is only describing the capability of connecting to a socket. 
Claim 27, line 6, recites the limitation "to the shaft".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27, the second valve is interpreted as a valve between the first and second pumping chambers. Claim 30 is interpreted as incorrectly re-naming the second valve as an exhaust valve.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 claims a plurality of fluid pumping chambers. The specification only provides written description for two fluid pumping chambers. A plurality of fluid pumping chambers claims an infinite number of chambers which was not possessed at the time of filing. The claim limitation does not comply with the written description requirement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (WO2014/194998).
Muller teaches a weight activated vacuum pump for a prosthetic device, comprising:

    PNG
    media_image1.png
    785
    502
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    185
    326
    media_image2.png
    Greyscale

a first fluid chamber having a variable volume 60, the first fluid chamber being fluidly connected to at least one first air channel 32 and a first one-way valve 33, the 
a second fluid chamber having a variable volume 50, the second fluid chamber 50 being fluidly connected to at least one second air channel and a second one-way valve 50, the second fluid chamber being sealed except for the fluid connection to the at least one air channel 51;
wherein reducing a volume of one of the first and second fluid chambers expels air from one of the first and second fluid chambers (inherent and self-evident), expanding the volume of one of the first and second fluid chambers results in air flowing into one of the first and second fluid chamber (inherent and self-evident), and air flows from a first fluid chamber to a second fluid chamber during operation of the pump (via at least one first air channel 32 and a first one-way valve 33). 
Claim 35. The weight activated vacuum pump of claim 34, wherein air flows from the first fluid chamber to the second fluid chamber through one of the one-way valves 33. 
Claim 36. The weight activated vacuum pump of claim 34, wherein reducing a volume of either the first fluid chamber or the second fluid chamber causes air to exhaust from the pump to atmosphere (the second chamber directly exhausts to the atmosphere). 
Claim 37. The weight activated vacuum pump of claim 36, further comprising a rigid surface 16 movable to reduce the volume of the first fluid chamber. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774